ALLOWANCE
This action is in response to the Preliminary Amendment filed 8/22/19.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 46-59 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jeremy Doerre on 2/18/2021.


The application has been amended as follows: 

 Claim 47:
	In line 4, after the flexible ---, elastically stretchable--- has been added.
the flexible ---, elastically stretchable--- has been added.

Claim 53:
	In line 1, after support of claim “52” has been deleted.
In line 1, after support of claim ---49--- has been added.

Claim 59:
In line 8, before a structural hinge “(b)” has been deleted.
In line 8, before a structural hinge ---(c)--- has been added.
In line 22, before a secondary hinge “(c)” has been deleted.
In line 22, before a secondary hinge ---(d)--- has been added.
In line 25, before wherein the structural “(d)” has been deleted.
In line 25, before wherein the structural ---(e)--- has been added.
In line 28, before wherein the “(e)” has been deleted.
In line 28, before wherein the ---(f)--- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 46, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found a support for an area of a body that includes a hinge joint wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application 
In regards to claim 46, the prior art of record does not teach a support for an area of a body that includes a hinge joint wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the support is secured to the area of the body, which provides an improved unloader brace that applies pressure to the hinge joint to offset malalignment of the hinge joint.
In regards to claim 59, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus comprising a clothing article for an area of a body that includes a hinge joint; wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the clothing article is worn, in combination with the other elements (or steps) in the claims. 
In regards to claim 59, the prior art of record does not teach an apparatus comprising a clothing article for an area of a body that includes a hinge joint; wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the clothing article is worn, which provides an improved unloader brace that applies pressure to the hinge joint to offset malalignment of the hinge joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021